ON MOTION TO REMAND
MILLER, Judge.
Ocean Protein, Inc., defendant-appellee, moved to remand to traverse the pauper’s oath attached to plaintiff-appellant’s appeal.
The record has not been lodged with this court. Defendant-appellee relates that on June 5, 1972, an order was entered granting plaintiff-appellant’s devolutive appeal from the judgment rendered May 29, 1972, and relieving him from posting bond for costs. Defendant-appellee seeks to remand this case to the trial court to traverse the affidavits of poverty.
The proper method of opposing a motion to proceed in forma pauperis is by contradictory traversal of the affidavits of poverty supplied in support of the motion. LSA-C.C.P. Article 5184. Cahee v. Associated Indemnity Corp., 247 So.2d 279 (La.App. 3rd Cir., 1971).
Once an appeal is granted in forma pauperis, the proper remedy to traverse the affidavits of poverty is to timely apply to the appellate court to remand the case for that purpose. Affiliated Foods, Inc. v. Blanchard, 256 So.2d 363 (La.App. 3rd Cir., 1971); Lake Charles Tile & Carpet Company v. Foster, 251 So.2d 196 (La.App. 3rd Cir., 1971). This application was timely made.
The case is remanded to the trial court to allow defendant-appellee to traverse the pauper’s oath submitted by plaintiff-appellant, and for the trial court to rule on that issue.